DETAILED ACTION
This non-final action is responsive to the RCE filed on 20 April 2021.  Claims 1-14 are pending.  Claim 1 is an independent claim.  Claims 1 and 4-6 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s amendment have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 6-7) that Takata does not teach the newly amended independent claim 1.
Examiner agrees.  Accordingly, a new reference, Cantrell (US 2019/0204093 A1), has been added to the rejection, as further detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0235398 A1) hereinafter known as Kim in view of Cantrell (US 2019/0204093 A1) hereinafter known as Cantrell.

Regarding independent claim 1, Kim teaches:
An image processing device comprising: a first memory;  (Kim: Fig. 9 and ¶[0053]-¶[0054]; Kim teaches a computing device with a memory unit.  ¶[0031] further teaches the computing device analyzing images acquired by the camera and sensors.)
a first processor that is connected to the first memory; and  (Kim: Fig. 9 and ¶[0053]-¶[0054]; Kim teaches a computing device with a database and a processing unit.)
a storage section that stores image data related to a position information-appended image that is appended with position information relating to an imaging location,  (Kim: ¶[0023] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 from a database.  The image 112 is association with a location of interest.  ¶[0054] further teaches the database storing the location of interest and the images associated with GPS coordinates.)
wherein the first processor: searches for one or more items of the image data stored in the storage section including the position information within a predetermined range of a current position of a vehicle, ..., and  (Kim: Fig. 2 and ¶[0024] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 associated with a location of interest from a camera which is configured to capture images of the user’s surroundings.)  
selects a position information-appended image related to image data found by the searching as an image to be displayed in the vehicle.  (Kim: ¶[0029]; Kim teaches displaying the images to the user on the display 120.)  

Kim does not explicitly teach:
... the predetermined range is a fixed distance from the current position of the vehicle irrespective of vehicle velocity, and  

However Cantrell teaches:
... the predetermined range is a fixed distance from the current position of the vehicle irrespective of vehicle velocity, and  (Cantrell: Figs. 3-4 and ¶[0037]; Cantrell teaches a vehicle comparing stored images within a set radius to the surrounding images.)

Kim and Cantrell are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a vehicle location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with searching for images based on a predetermined distance to the user in a vehicle as taught in Cantrell.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach searching for images based on a predetermined distance to the user in a vehicle.  Cantrell provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Cantrell because the combination would allow the user to determine the relevant images.




Regarding claim 2, Kim in view of Cantrell further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein the first processor selects an image to be displayed in the vehicle based on a preference of an occupant of the vehicle.  (Kim: ¶[0025]; Kim teaches providing the image based on the input of the user.)





Regarding claim 3, Kim in view of Cantrell further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein the first processor selects an image to be displayed in the vehicle according to an attribute of an occupant onboard the vehicle.  (Kim: ¶[0028]; Kim teaches providing the user with an image based on the user’s perspective.)




Regarding claim 4, Kim in view of Cantrell further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein: the first processor collects a past image captured in the past via a reception section; in a case in which the position information is appended to image data related to the past image, the storage section stores the past image as a position information-appended image; and the first processor displays an image relevant to the current location of the vehicle on a display device during travel thereby enabling a past scene to be presented to an occupant of the vehicle.  (The instant specification teaches (¶[0072]) that the past images may be images collected by the cameras.  Accordingly, Kim: ¶[0023] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 from a database (as part of the memory device) and transmitting the image to the navigation device.  The image 112 is association with a location of interest.  ¶[0054] further teaches the database storing the location of interest and the images associated with GPS coordinates.)




Regarding claim 7, Kim in view of Cantrell further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
and a vehicle including a display device, wherein: the vehicle includes a second memory, and a second processor connected to the second memory; and the second processor: receives the image data selected in the image processing device from the image processing device, and outputs the image data to the display device in a case in which display in the vehicle of an image related to the image data is permitted.  (Kim: ¶[0054]; Kim teaches multiple processing units such as a CPU and DSP and also a collection of memory modules.  ¶[0032] and ¶[0045] further teaches the computing device being part of the vehicle since it processes images captured by the camera in the vehicle.  ¶[0029] further teaches displaying the images to the user on the display 120.)  




Regarding claim 8, Kim in view of Cantrell further teaches the image processing device of claim 7 (as cited above).

Kim further teaches:
wherein the second processor ends output of the image data in a case in which the vehicle has passed beyond the imaging location.  (Kim: ¶[0024]; Kim teaches capturing images of the user’s surroundings, such as the real-time view.  Accordingly, the images presented would change as the vehicle is moving.)




Regarding claim 9, Kim in view of Cantrell further teaches the image processing device of claim 7 (as cited above).

Kim further teaches:
wherein the display device is a see through display unit provided at a window of the vehicle.  (Kim: ¶[0023]; Kim teaches using a transparent display that may be disposed on the window of the vehicle.)




Regarding claim 10, Kim in view of Cantrell further teaches a vehicle comprising: the image processing device of claim 1 (as cited above).

Kim further teaches:
and a display device, wherein: the first processor outputs the image data selected in the image processing device to the display device in a case in which display in the vehicle of an image related to the image data is permitted.  (Kim: ¶[0029]; Kim teaches displaying the images to the user on the display 120.)  




Regarding claim 11, Kim in view of Cantrell further teaches the vehicle of claim 10 (as cited above).

Kim further teaches:
The vehicle of claim 10 (as cited above), wherein the first processor ends output of the image data in a case in which the vehicle has passed beyond the imaging location.  (Kim: ¶[0024]; Kim teaches capturing images of the user’s surroundings, such as the real-time view.  Accordingly, the images presented would change as the vehicle is moving.)




Regarding claim 12, Kim in view of Cantrell further teaches the vehicle of claim 10 (as cited above).

Kim further teaches:
wherein the display device is a see-through display unit provided at a window of the vehicle.  (Kim: ¶[0023]; Kim teaches using a transparent display that may be disposed on the window of the vehicle.)




Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cantrell in view of Kansal (US 2008/0226130 A1) hereinafter known as Kansal.

Regarding claim 5, Kim in view of Cantrell further teaches the image processing device of claim 4 (as cited above).

Kim in view of Cantrell does not explicitly teach the limitations of claim 5.

However, Kansal teaches:
wherein: the first processor collects a normal image, which is collected via the reception section and is a past image that is not appended with the position information, compares the normal image against the position information-appended image stored in the storage section, and in a case in which the normal image and the position information-appended image stored in the storage section are similar, appends the position information of the similar position information-appended image to the normal image.  (The instant specification teaches (¶[0072]) that the past images may be images collected by the cameras.  Accordingly, Kansal: ¶[0045]-¶[0046]; Kansal teaches acquiring an image of a place and comparing it to previously stored images.  Upon finding a match, assigning the image location information.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with further appending location information to the captured image based on the comparison match as taught in Kansal.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach further appending location information to the captured image based on the comparison match.  Kansal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Kansal because the Kansal: ¶[0046].



Regarding claim 6, Kim in view of Cantrell further teaches the image processing device of claim 4 (as cited above).

Kim in view of Cantrell does not explicitly teach the limitations of claim 6.

However, Kansal teaches:
wherein: the first processor collects a normal image, which is collected via the reception section and is a past image that is not appended with the position information, compares the normal image against an online image acquired from the Internet, and in a case in which the normal image and the online image acquired from the Internet are similar, acquires the position information corresponding to the online image and appends the acquired position information to the normal image.  (Kansal: Fig. 1 and ¶[0040] and ¶[0045]; Kansal teaches that the images may be stored on a database, accessed through the internet.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with further appending location information to the captured image based on the comparison match retrieved from the internet as taught in Kansal.  Kim already teaches Kansal: ¶[0046].



Regarding claim 13, Kim in view of Cantrell further teaches the image processing device of claim 1 (as cited above).

Kim in view of Cantrell does not explicitly teach the limitations of claim 13.

However, Kansal teaches:
wherein the first processor further searches for and selects the position information-appended image to be displayed in the vehicle based on a display priority level, wherein the display priority level changes according to an imaging period.  (Kansal: ¶[0063]-¶[0065]; Kansal teaches ranking images based on different scoring categories.  Further, since images are constantly updated, the scoring of the images will change.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cantrell in view of Hamilton (US 2013/0018579 A1) hereinafter known as Hamilton.

Regarding claim 14, Kim in view of Cantrell in view of Kansal further teaches the image processing device of claim 13 (as cited above).

Kim in view of Cantrell in view of Kansal does not explicitly teach the limitations of claim 14.

However, Hamilton teaches:
wherein the display priority level of an image for an intermediate period between a recent image and an image before a predetermined period is higher than the display priority level of the recent image or the image before the predetermined period.  (Hamilton: ¶[0037]; Hamilton teaches choosing one or more most recent photos.)
Hamilton is in the same field of endeavor as the present invention, as the reference is directed to using images associated with a location along a vehicle route.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past and ranking the images as taught in Kim in view of Cantrell in view of Kansal with further 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142